     Case 1:21-cv-01005-NONE-BAM Document 16 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       KEITH C. GIBBS,                                  Case No. 1:21-cv-01005-NONE-BAM (PC)
12                         Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                          UPDATE PLAINTIFF’S MAILING
13             v.                                         ADDRESS AND RE-SERVE FINDINGS AND
                                                          RECOMMENDATIONS (ECF No. 13)
14       PEOPLE OF THE COURT,
                                                          (ECF No. 14)
15                         Defendant.
16

17            Plaintiff Keith C. Gibbs (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19            On July 19, 2021, the Court issued findings and recommendations recommending that

20   Plaintiff’s motion for leave to proceed in forma pauperis be denied. (ECF No. 13.) Plaintiff was

21   directed to file any objections to the findings and recommendations within fourteen days. (Id.)

22            On July 21, 2021, Plaintiff filed a notice of change of address. (ECF No. 14.) Although

23   the notice appears to indicate that Plaintiff has moved from a residential address in Oakland,

24   California to another residential address in Oakland, the Court was unable to verify the new

25   address. Furthermore, the return address on the envelope, as well as CDCR’s inmate locator

26   website,1 indicate that Plaintiff is currently housed at the California Substance Abuse Treatment

27
     1
      The Court may take judicial notice of public information stored on the CDCR inmate locator
28   website. See In re Yahoo Mail Litig., 7 F.Supp.3d 1016, 1024 (N.D. Cal. 2014) (court may take
                                                      1
     Case 1:21-cv-01005-NONE-BAM Document 16 Filed 07/23/21 Page 2 of 2


 1   Facility in Corcoran, California, and remains in the custody of CDCR. (Id. at 3.)

 2          Based on this information, the Court finds it appropriate to update Plaintiff’s mailing

 3   address to the California Substance Abuse Treatment Facility, and will re-issue the findings and

 4   recommendations and allow Plaintiff additional time to file any objections.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6      1. The Clerk of the Court is directed to update Plaintiff’s mailing address to the California

 7          Substance Abuse Treatment Facility;

 8      2. The Clerk of the Court is directed to serve this order and re-serve the Court’s July 19,

 9          2021 findings and recommendations, (ECF No. 13), to Plaintiff at his updated mailing

10          address; and

11      3. Plaintiff’s objections to the findings and recommendations are due within fourteen (14)

12          days from the date of service of this order.

13
     IT IS SO ORDERED.
14

15      Dated:     July 22, 2021                             /s/ Barbara    A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27   judicial notice of information on “publicly accessible websites” not subject to reasonable
     dispute); Louis v. McCormick & Schmick Restaurant Corp., 460 F.Supp.2d 1153, 1155 n.4 (C.D.
28   Cal. 2006) (court may take judicial notice of state agency records).
                                                        2
